Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-189888 Pricing Supplement SPB ELN 121to the Prospectus dated July 23, 2013, the Series F Prospectus Supplement dated July 23, 2013, and the Product Prospectus Supplement PB-1 dated July 25, 2013 Royal Bank of Canada Buffered Russell 2000® Index-Linked Notes, due April 5, 2016 The notes will not bear interest.The amount that you will be paid on your notes on the stated maturity date (April 5, 2016, subject to adjustment) is based on the performance of the Russell 2000® Index (which we refer to as the “underlier”) as measured from the trade date (February 28, 2014) to and including the determination date (March 31, 2016, subject to adjustment).If the final underlier level on the determination date is equal to or greater than 85% of the initial underlier level (1,183.0284), you will receive the digital payment of $1,102.50 for each $1,000 principal amount of the notes.If the final underlier level is less than the threshold level, the return on your notes will be negative.You could lose your entire investment in the notes. To determine your payment at maturity, we will calculate the underlier return, which is the percentage increase or decrease in the final underlier level from the initial underlier level. On the stated maturity date, for each $1,000 principal amount of your notes, you will receive an amount in cash equal to: ● if the underlier return is greater than or equal to -15.00% (the final underlier level is greater than or equal to 85% of the initial underlier level), the digital payment of $1,102.50; or ● if the underlier return is negative and is below -15.00% (the final underlier level is less than the initial underlier level by more than 15.00%), the sum of (i)$1,000 plus (ii)the product of (a)100/85.00 (which is approximately 1.1765) times (b)the sum of the underlier return plus 15.00% times (c)$1,000. This amount will be less than $1,000. Our initial estimated value of the notes as of the date of this pricing supplement is $973.16 per $1,000 in principal amount, which is less than the original issue price. The actual value of the notes at any time will reflect many factors, cannot be predicted with accuracy, and may be less than this amount.We describe our determination of the initial estimated value in more detail below. Your investment in the notes involves certain risks, including, among other things, our credit risk.See the section “Additional Risk Factors Specific to Your Notes” beginning on page PS-8 of this pricing supplement. The foregoing is only a brief summary of the terms of your notes. You should read the additional disclosure provided in this pricing supplement so that you may better understand the terms and risks of your investment. Original issue date: March 7, 2014 Original issue price: 100.00% of the principal amount Underwriting discount: 1.55% of the principal amount Net proceeds to the issuer: 98.45% of the principal amount See “Supplemental Plan of Distribution (Conflicts of Interest)” on page PS-19 of this pricing supplement. The issue price, underwriting discount and net proceeds listed above relate to the notes we sell initially.We may decide to sell additional notes after the date of this pricing supplement, at issue prices and with underwriting discounts and net proceeds that differ from the amounts set forth above. The return (whether positive or negative) on your investment in the notes will depend in part on the issue price you pay for such notes. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this pricing supplement, the accompanying product prospectus supplement, the accompanying prospectus supplement or the accompanying prospectus.Any representation to the contrary is a criminal offense. The notes will not constitute deposits that are insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. RBC Capital Markets, LLC Pricing Supplement dated February 28, 2014. SUMMARY INFORMATION We refer to the notes we are offering by this pricing supplement as the “offered notes” or the “notes”. Each of the offered notes, including your notes, has the terms described below.Please note that in this pricing supplement, references to “Royal Bank of Canada”, “we”, “our” and “us” mean only Royal Bank of Canada and all references to “$” or “dollar” are to United States dollars. Also, references to the “accompanying prospectus” mean the accompanying prospectus, dated July 23, 2013, as supplemented by the accompanying prospectus supplement, dated July 23, 2013, of Royal Bank of Canada relating to the Senior Medium-Term Notes, Series F program of Royal Bank of Canada and references to the “accompanying product prospectus supplement PB-1” mean the accompanying product prospectus supplement PB-1, dated July 25, 2013, of Royal Bank of Canada. This section is meant as a summary and should be read in conjunction with the section entitled “General Terms of the Notes” beginning on page PS-4 of the accompanying product prospectus supplement PB-1. Please note that certain features described in the accompanying product prospectus supplement PB-1 are not applicable to the notes. This pricing supplement supersedes any conflicting provisions of the accompanying product prospectus supplement PB-1. Key Terms Issuer:Royal Bank of Canada Underlier:the Russell 2000® Index (Bloomberg symbol, “RTY Index”), as published by the Russell Investment Group (the “underlier sponsor”) Specified currency: U.S. dollars (“$”) Denominations:$1,000 and integral multiples of $1,000 in excess of $1,000.The notes may only be transferred in amounts of $1,000 and increments of $1,000 thereafter Principal amount:each note will have a principal amount of $1,000; $3,435,000 in the aggregate for all the offered notes; the aggregate principal amount of the offered notes may be increased if the issuer, at its sole option, decides to sell an additional amount of the offered notes on a date subsequent to the date of this pricing supplement Purchase at amount other than principal amount:the amount we will pay you at the stated maturitydate for your notes will not be adjusted based onthe issue price you pay for your notes, so if youacquire notes at a premium (or discount) to principal amount and hold them to the stated maturitydate, it could affect your investment in a numberof ways. The return on your investment in suchnotes will be lower (or higher) than it would havebeen had you purchased the notes at a price equal to the principal amount. See “If the Original Issue Price for Your Notes Represents a Premium to the Principal Amount, the Return on Your Notes Will Be Lower Than the Return on Notes for Which the Original Issue Price Is Equal to the Principal Amount or Represents a Discount to the Principal Amount”on page PS-14 of this pricing supplement Cash settlement amount (on the stated maturity date):for each $1,000 principal amount of your notes, we will pay you on the stated maturity date an amount in cash equal to: ● if the final underlier level is greater than or equal to the threshold level, the digital payment; or ● if the final underlier level is less than the threshold level, the sum of (1)$1,000 plus (2)the product of (i)the buffer rate times (ii)the sum of the underlier return plus the buffer amount times (iii)$1,000. In this case, the cash settlement amount will be less than the principal amount of the notes, and you will lose some or all of the principal amount. Initial underlier level: 1,183.0284, which was the closing level of the underlier on the trade date Final underlier level:the closing level of the underlier on the determination date, except in the limited circumstances described under “General Terms of the Notes — Determination Dates and Averaging Dates” on page PS-5 of the accompanying product prospectus supplement PB-1 and subject to adjustment as provided under “General Terms of the Notes — Unavailability of the Level of the Underlier” beginning on page PS-6 of the accompanying product prospectus supplement PB-1 Underlier return:the quotient of (1)the final underlier level minus the initial underlier level divided by (2) the initial underlier level, expressed as a percentage Digital payment: $1,102.50 for each $1,000 principal amount of the notes PS-2 Threshold level: 85.00% of the initial underlier level (equal to an underlier return of -15.00%) Buffer amount:15.00% Buffer rate:the quotient of the initial underlier level divided by the threshold level, which equals approximately 117.65% Trade date:February 28, 2014 Original issue date (settlement date): March 7, 2014 Determination date: March 31, 2016, subject to adjustment as described under “General Terms of the Notes — Determination Dates and Averaging Dates” on page PS-5 of the accompanying product prospectus supplement PB-1 Stated maturity date:April 5, 2016, subject to adjustment as described under "General Terms of the Notes — Stated Maturity Date” on page PS-5 of the accompanying product prospectus supplement PB-1 No interest:the offered notes will not bear interest No listing:the offered notes will not be listed on any securities exchange or interdealer quotation system No redemption:the notes are not subject to redemption prior to maturity. Closing level:the official closing level of the underlier or any successor underlier published by the underlier sponsor on such trading day for such underlier Business day:as described under “General Terms of the Notes — Special Calculation Provisions — Business Day” on page PS-11 of the accompanying product prospectus supplement PB-1 Trading day:as described under “General Terms of the Notes — Special Calculation Provisions — Trading Day” on page PS-11 of the accompanying product prospectus supplement PB-1 Use of proceeds and hedging:as described under “Use of Proceeds and Hedging” on page PS-13 of the accompanying product prospectus supplement PB-1 ERISA:as described under “Employee Retirement Income Security Act” on page PS-20 of the accompanying product prospectus supplement PB-1 Calculation agent: RBC Capital Markets, LLC (“RBCCM”) Dealer:RBCCM U.S. tax treatment:By purchasing a note, each holder agrees (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to treat the note as a pre-paid cash-settled derivative contract for U.S. federal income tax purposes.However, the U.S. federal income tax consequences of your investment in the notes are uncertain and the Internal Revenue Service could assert that the notes should be taxed in a manner that is different from that described in the preceding sentence.Please see the discussion herein under “Supplemental Discussion of U.S. Federal Income Tax Consequences,” the discussion in the accompanying prospectus under “Tax Consequences”, the discussion in the accompanying prospectus supplement under “Certain Income Tax Consequences”, and the discussion (including the opinion of our counsel Morrison & Foerster LLP) in the accompanying product prospectus supplement PB-1 under “Supplemental Discussion of U.S. Federal Income Tax Consequences,” which applies to the notes. Canadian tax treatment: For a discussion of certain Canadian federal income tax consequences of investing in the notes, please see the section entitled “Tax Consequences – Canadian Taxation” in the accompanying prospectus CUSIP no.: 78010URJ8 ISIN no.: US78010URJ87 FDIC: the notes will not constitute deposits that are insured by the Federal Deposit Insurance Corporation, the Canada Deposit Insurance Corporation or any other Canadian or U.S. governmental agency PS-3 HYPOTHETICAL EXAMPLES The following table and chart are provided for purposes of illustration only. They should not be taken as an indication or prediction of future investment results and are intended merely to illustrate the impact that various hypothetical final underlier levels on the determination date could have on the cash settlement amount at maturity, assuming all other variables remain constant. The examples below are based on a range of final underlier levels that are entirely hypothetical. No one can predict what the underlier level will be on any day during the term of your notes, and no one can predict what the final underlier level will be. The underlier has been highly volatile in the past—meaning that the underlier level has changed considerably in relatively short periods—and its performance cannot be predicted for any future period. The information in the following examples reflects hypothetical rates of return on the notes assuming that they are purchased on the original issue date with a $1,000 principal amount and are held to maturity. If you sell your notes in any secondary market prior to maturity, your return will depend upon the market value of your notes at the time of sale, which may be affected by a number of factors that are not reflected in the table below, such as interest rates and the volatility of the underlier. In addition, assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of your notes on the trade date (as determined by reference to pricing models used by RBCCM and taking into account our credit spreads) is, and the price you may receive for your notes may be, significantly less than the principal amount. For more information on the value of your notes in the secondary market, see “Additional Risk Factors Specific to Your Notes — The Price, if any, at which You May Be Able to Sell Your Notes Prior to Maturity May Be Less than the Original Issue Price and Our Initial Estimated Value” below. The information in the table also reflects the key terms and assumptions in the box below. Key Terms and Assumptions Principal amount Digital payment Threshold level 85.00% of the initial underlier level Buffer rate Buffer amount 15.00% Neither a market disruption event nor a non-trading day occurs on the originally scheduled determination date No change affecting the method by which the underlier sponsor calculates the underlier Notes purchased on original issue date at a price equal to the principal amount and held to the stated maturity date The actual performance of the underlier over the term of your notes, as well as the amount payable at maturity, if any, may bear little relation to the hypothetical examples shown below or to the historical underlier levels shown elsewhere in this pricing supplement. For information about the historical levels of the underlier during recent periods, see “The Underlier—Historical Performance of the Underlier” below. Before investing in the notes, you should consult publicly available information to determine the levels of the underlier between the date of this pricing supplement and the date of your purchase of the notes. Also, the hypothetical examples shown below do not take into account the effects of applicable taxes. Because of the U.S. tax treatment applicable to your notes, tax liabilities could affect the after-tax rate of return on your notes to a comparatively greater extent than the after-tax return on the stocks included in the underlier (the “underlier stocks”). The levels in the left column of the table below represent hypothetical final underlier levels and are expressed as percentages of the initial underlier level. The amounts in the right column represent the hypothetical cash settlement amounts, based on the corresponding hypothetical final underlier level (expressed as a percentage of the initial underlier level), and are expressed as percentages of the principal amount of a note (rounded to the nearest one-thousandth of a percent). Thus, a hypothetical cash settlement amount of 100.000% means that the value of the cash payment that we would deliver for each $1,000 principal amount of the notes at maturity would equal the principal amount of a note, based on the corresponding hypothetical final underlier level (expressed as a percentage of the initial underlier level) and the assumptions noted above. PS-4 Hypothetical Final Underlier Level (as a Percentage of the Initial Underlier Level) Hypothetical Cash Settlement Amount (as a Percentage of the Principal Amount) 150.00% 110.250% 140.00% 110.250% 130.00% 110.250% 120.00% 110.250% 115.00% 110.250% 110.00% 110.250% 105.00% 110.250% 100.00% 110.250% 90.00% 110.250% 85.00% 110.250% 80.00% 94.118% 75.00% 88.235% 50.00% 58.824% 25.00% 29.412% 0.00% 0.000% If, for example, the final underlier level were determined to be 25.00% of the initial underlier level, the cash settlement amount that we would deliver on your notes at maturity would be approximately 29.412% of the principal amount of your notes, as shown in the hypothetical cash settlement amount column of the table above.As a result, if you purchased your notes on the settlement date and held them to maturity, you would lose approximately 70.588% of your investment. If the final underlier level were determined to be 150.00% of the initial underlier level, the cash settlement amount that we would deliver on your notes at maturity would be capped at the digital payment, or 110.250% of the principal amount of your notes, as shown in the hypothetical cash settlement amount column of the table above.As a result, if you purchased your notes on the settlement date and held them to maturity, you would not benefit from any increase in the final underlier level over 110.250% of the initial underlier level. PS-5 The following chart also illustrates the hypothetical cash settlement amounts (expressed as a percentage of the principal amount of your notes) that we would pay on your notes on the maturity date, if the final underlier level (expressed as a percentage of the initial underlier level) were any of the hypothetical levels shown on the horizontal axis.The chart shows that any hypothetical final underlier level (expressed as a percentage of the initial underlier level) of less than the threshold level would result in a hypothetical cash settlement amount of less than 100.00% of the principal amount of your notes (the section below the 100.00% marker on the vertical axis) and, accordingly, in a loss of principal to the holder of the notes.On the other hand, any hypothetical final underlier level that is greater than or equal to the threshold level would result in a hypothetical cash settlement amount that is equal to the digital payment. No one can predict the final underlier level.The actual amount that a holder of the notes will receive at maturity and the actual return on your investment in the notes, if any, will depend on the actual final underlier level, which will be determined by the calculation agent as described below.In addition, the actual return on your notes will further depend on the original issue price.Moreover, the assumptions on which the hypothetical table and chart are based may turn out to be inaccurate.Consequently, the return on your investment in the notes, if any, and the actual cash settlement amount to be paid in respect of the notes at maturity may be very different from the information reflected in the table and chart above. PS-6 ADDITIONAL RISK FACTORS SPECIFIC TO YOUR NOTES An investment in your notes is subject to the risks described below, as well as the risks described under “Risk Factors” beginning on page S-1 of the accompanying prospectus supplement and page 2 of the accompanying prospectus.You should carefully review these risks as well as the terms of the notes described herein and in the accompanying prospectus, dated July 23, 2013, as supplemented by the accompanying prospectus supplement, dated July 23, 2013, and the accompanying product prospectus supplement PB-1, dated July 25, 2013, of Royal Bank of Canada. Your notes are a riskier investment than ordinary debt securities.Also, your notes are not equivalent to investing directly in the underlier stocks, i.e., the stocks comprising the underlier.You should carefully consider whether the offered notes are suited to your particular circumstances. You May Lose Your Entire Investment in the Notes The principal amount of your investment is not protected and you may lose a significant amount, or even all of your investment in the notes.The cash settlement amount, if any, will depend on the performance of the underlier and the change in the level of the underlier from the trade date to the determination date, and you may receive significantly less than the principal amount of the notes.Subject to our credit risk, you will receive at least the principal amount of the notes at maturity only if the final underlier level is greater than or equal to the threshold level.If the final underlier level is less than the threshold level, then you will lose, for each $1,000 in principal amount of the notes, an amount equal to the product of (i) the buffer rate times (ii) the sum of underlier return plus the buffer amount (iii) times $1,000. You could lose some or all of the principal amount.Thus, depending on the final underlier level, you could lose a substantial portion, and perhaps all, of your investment in the notes, which would include any premium to the principal amount you may have paid when you purchased the notes. In addition, if the notes are not held until maturity, assuming no changes in market conditions or to our creditworthiness and other relevant factors, the price you may receive for the notes may be significantly less than the price that you paid for them. Our Initial Estimated Value of the Notes Is Less than the Original Issue Price Our initial estimated value that is set forth on the cover page of this document is less than the original issue price of the notes, and does not represent a minimum price at which we, RBCCM or any of our other affiliates would be willing to purchase the notes in any secondary market (if any exists) at any time.This is due to, among other things, the fact that the original issue price of the notes reflects the borrowing rate we pay to issue securities of this kind (an internal funding rate that is lower than the rate at which we borrow funds by issuing conventional fixed rate debt), and the inclusion in the original issue price of the underwriting discount and the costs relating to our hedging of the notes. The Price, if any, at which You May Be Able to Sell Your Notes Prior to Maturity May Be Less than the Original Issue Price and Our Initial Estimated Value Assuming no change in market conditions or any other relevant factors, the price, if any, at which you may be able to sell your notes prior to maturity may be less than the original issue price and our initial estimated value.This is because any such sale price would not be expected to include the underwriting discount and our estimated profit and the costs relating to our hedging of the notes. In addition, any price at which you may sell the notes is likely to reflect customary bid-ask spreads for similar trades, and the cost of unwinding any related hedge transactions.In addition, the value of the notes determined for any secondary market price is expected to be based in part on the yield that is reflected in the interest rate on our conventional debt securities of similar maturity that are traded in the secondary market, rather than the internal funding rate that we used to price the notes and determine the initial estimated value.As a result, the secondary market price of the notes will be less than if the internal funding rate was used.These factors, together with various credit, market and economic factors over the term of the notes, and, potentially, changes in the level of the underlier, are expected to reduce the price at which you may be able to sell the notes in any secondary market and will affect the value of the notes in complex and unpredictable ways. As set forth below in the section “Supplemental Plan of Distribution,” for a limited period of time after the original issue date, your broker may repurchase the notes at a price that is greater than the estimated value of the notes at that time.However, assuming no changes in any other relevant factors, the price you may receive if you sell your notes is expected to decline gradually during that period. PS-7 The notes are not designed to be short-term trading instruments.Accordingly, you should be able and willing to hold your notes to maturity. The Initial Estimated Value of the Notes Is an Estimate Only, Calculated as of the Time the Terms of the Notes Are Set Our initial estimated value of the notes is based on the value of our obligation to make the payments on the notes, together with the mid-market value of the derivative embedded in the terms of the notes.See “Structuring the Notes” below.Our estimate is based on a variety of assumptions, including our internal funding rate (which represents a discount from our credit spreads), expectations as to dividends on the securities included in the underlier, interest rates and volatility, and the expected term of the notes.These assumptions are based on certain forecasts about future events, which may prove to be incorrect.Other entities may value the notes or similar securities at a price that is significantly different than we do. The value of the notes at any time after the trade date will vary based on many factors, including changes in market conditions, and cannot be predicted with accuracy.As a result, the actual value you would receive if you sold the notes in any secondary market, if any, should be expected to differ materially from our initial estimated value of your notes. Your Notes Will Not Bear Interest You will not receive any interest payments on the notes.Even if the amount payable on the notes at maturity exceeds the principal amount of the notes, the overall return you earn on the notes may be less than you would otherwise have earned by investing in a non-indexed debt security of comparable maturity that bears interest at a prevailing market rate.Your investment may not reflect the full opportunity cost to you when you take into account factors that affect the time value of money. The Potential for the Value of Your Notes to Increase Will Be Limited Your ability to participate in any change in the value of the underlier over the term of your notes will be limited because of the digital payment.The digital payment will limit the amount in cash you may receive for each of your notes at maturity, no matter how much the level of the underlier may rise over the term of your notes.Accordingly, the amount payable for each of your notes may be significantly less than your return had you invested directly in the underlier. Payment of the Amount Payable on Your Notes Is Subject to Our Credit Risk, and Market Perceptions About Our Creditworthiness May Adversely Affect the Market Value of Your Notes The notes are our unsecured debt obligations.Investors are subject to our credit risk, and market perceptions about our creditworthiness may adversely affect the market value of the notes. Any decrease in the market’s view on or confidence in our creditworthiness is likely to adversely affect the market value of the notes. The Amount Payable on Your Notes Is Not Linked to the Level of the Underlier at Any Time Other than the Determination Date The amount payable on your notes will be based on the final underlier level.Therefore, for example, if the closing level of the underlier decreased precipitously on the determination date, the amount payable at maturity may be significantly less than it would otherwise have been had the amount payable been linked to the closing level of the underlier prior to that decrease.Although the actual level of the underlier at maturity or at other times during the term of the notes may be higher than the final underlier level, you will not benefit from the closing level of the underlier at any time other than the determination date. The Notes May Not Have an Active Trading Market The notes will not be listed on any securities exchange.The dealer intends to offer to purchase the notes in the secondary market, but is not required to do so.The dealer or any of its affiliates may stop any market-making activities at any time.Even if there is a secondary market, it may not provide enough liquidity to allow you to easily trade or sell the notes.Because other dealers are not likely to make a secondary market for the notes, the price at which you may be able to trade the notes is likely to depend on the price, if any, at which the dealer is willing to buy the notes.We expect that transaction costs in any secondary market would be high.As a result, the difference between bid and asked prices for your notes in any secondary market could be substantial. PS-8 If you sell your notes before maturity, you may have to do so at a substantial discount from the price that you paid for them, and as a result, you may suffer substantial losses. The Market Value of the Notes May Be Influenced by Many Unpredictable Factors The following factors, among others, many of which are beyond our control, may influence the market value of your notes: • the level of the underlier; • the volatility—i.e., the frequency and magnitude of changes—of the level of the underlier; • the dividend rates of the underlier stocks; • economic, financial, regulatory, political, military and other events that affect stock markets generally and the underlier stocks; • interest and yield rates in the market; • the time remaining until the notes mature; and • our creditworthiness, whether actual or perceived, and including actual or anticipated upgrades or downgrades in our credit ratings or changes in other credit measures. These factors may influence the market value of your notes if you sell your notes before maturity, including the price you may receive for your notesin any market making transaction. If you sell your notes prior to maturity, you may receive less than the principal amount of your notes. If the Level or Price of the Underlier or the Underlier Stocks Changes, the Market Value of the Notes May Not Change in the Same Manner The notes may trade quite differently from the performance of the underlier or the underlier stocks.Changes in the level or price, as applicable, of the underlier or the underlier stocks may not result in a comparable change in the market value of the notes.Some of the reasons for this disparity are discussed under “— The Market Value of the Notes May Be Influenced by Many Unpredictable Factors” above. The Return on the Notes Will Not Reflect Any Dividends Paid on the Underlier Stocks The underlier sponsor calculates the levels of the underlier by reference to the prices of the underlier stocks without taking account of the value of dividends paid on those underlier stocks.Therefore, the return on the notes will not reflect the return you would realize if you actually owned the underlier stocks and received the dividends paid on those underlier stocks. You Have No Shareholder Rights or Rights to Receive Any Underlier Stock Investing in your notes will not make you a holder of any of the underlier stocks.Neither you nor any other holder or owner of your notes will have any voting rights, any right to receive dividends or other distributions, any rights to make a claim against the underlier stock issuers or any other rights with respect to the underlier stocks.Your notes will be paid in cash to the extent any amount is payable at maturity, and you will have no right to receive delivery of any of the underlier stocks. We Will Not Hold Any of the Underlier Stocks for Your Benefit, if We Hold Them at All The indenture and the terms governing your notes do not contain any restriction on our ability or the ability of any of our affiliates to sell, pledge or otherwise convey all or any portion of the underlier stocks that we or they may acquire.Neither we nor our affiliates will pledge or otherwise hold any assets for your benefit, including any of these securities.Consequently, in the event of our bankruptcy, insolvency or liquidation, any of those securities that we own will be subject to the claims of our creditors generally and will not be available for your benefit specifically. PS-9 Our Hedging Activities and/or Those of Our Distributors May Negatively Impact Investors in the Notes and Cause Our Interests and Those of Our Clients and Counterparties to Be Contrary to Those of Investors in the Notes The dealer or one or more of our other affiliates and/or distributors has hedged or expects to hedge its obligations under the hedging transaction that it may enter into with us by purchasing futures and/or other instruments linked to the underlier.The dealer or one or more of our other affiliates and/or distributors also expects to adjust the hedge by, among other things, purchasing or selling any of the foregoing, and perhaps other instruments linked to the underlier or one or more of the underlier stocks, at any time and from time to time, and to unwind the hedge by selling any of the foregoing on or before the determination date. We, the dealer, or one or more of our other affiliates and/or distributors may also enter into, adjust and unwind hedging transactions relating to other basket- or index-linked notes whose returns are linked to changes in the level or price of the underlier or the underlier stocks.Any of these hedging activities may adversely affect the level of the underlier —directly or indirectly by affecting the price of the underlier stocks—and therefore the market value of the notes and the amount you will receive, if any, on the notes.In addition, you should expect that these transactions will cause us, the dealer or our other affiliates and/or distributors, or our clients or counterparties, to have economic interests and incentives that do not align with, and that may be directly contrary to, those of an investor in the notes.We, the dealer and our other affiliates and/or distributors will have no obligation to take, refrain from taking or cease taking any action with respect to these transactions based on the potential effect on an investor in the notes, and may receive substantial returns with respect to these hedging activities while the value of the notes may decline.Additionally, if the distributor from which you purchase notes is to conduct hedging activities for us in connection with the notes, that distributor may profit in connection with such hedging activities and such profit, if any, will be in addition to the compensation that the distributor receives for the sale of the notes to you.You should be aware that the potential to earn fees in connection with hedging activities may create a further incentive for the distributor to sell the notes to you in addition to the compensation they would receive for the sale of the notes. Market Activities by Us and by the Dealer for Our Own Account or for Our Clients Could Negatively Impact Investors in the Notes We, the dealer and our other affiliates provide a wide range of financial services to a substantial and diversified client base.As such, we each may act as an investor, investment banker, research provider, investment manager, investment advisor, market maker, trader, prime broker or lender.In those and other capacities, we, the dealer and/or our other affiliates purchase, sell or hold a broad array of investments, actively trade securities (including the notes or other securities that we have issued), the underlier stocks, derivatives, loans, credit default swaps, indices, baskets and other financial instruments and products for our own accounts or for the accounts of our customers, and we will have other direct or indirect interests, in those securities and in other markets that may be not be consistent with your interests and may adversely affect the level of the underlier and/or the value of the notes.Any of these financial market activities may, individually or in the aggregate, have an adverse effect on the level of the underlier and the market value of your notes, and you should expect that our interests and those of the dealer and/or our other affiliates, or our clients or counterparties, will at times be adverse to those of investors in the notes. In addition to entering into these transactions itself, we, the dealer and our other affiliates may structure these transactions for our clients or counterparties, or otherwise advise or assist clients or counterparties in entering into these transactions.These activities may be undertaken to achieve a variety of objectives, including:permitting other purchasers of the notes or other securities to hedge their investment in whole or in part; facilitating transactions for other clients or counterparties that may have business objectives or investment strategies that are inconsistent with or contrary to those of investors in the notes; hedging the exposure of us, the dealer or our other affiliates in connection with the notes, through their market-making activities, as a swap counterparty or otherwise; enabling us, the dealer or our other affiliates to comply with internal risk limits or otherwise manage firmwide, business unit or product risk; and/or enabling us, the dealer or our other affiliates to take directional views as to relevant markets on behalf of itself or our clients or counterparties that are inconsistent with or contrary to the views and objectives of investors in the notes. PS-10 We, the dealer and our other affiliates regularly offer a wide array of securities, financial instruments and other products into the marketplace, including existing or new products that are similar to the notes or other securities that we may issue, the underlier stocks or other securities or instruments similar to or linked to the foregoing.Investors in the notes should expect that we, the dealer and our other affiliates will offer securities, financial instruments, and other products that may compete with the notes for liquidity or otherwise. We, the Dealer and Our Other Affiliates Regularly Provide Services to, or Otherwise Have Business Relationships with, a Broad Client Base, Which Has Included and May Include Us and the Issuers of the Underlier Stocks We, the dealer and our other affiliates regularly provide financial advisory, investment advisory and transactional services to a substantial and diversified client base.You should assume that we or they will, at present or in the future, provide such services or otherwise engage in transactions with, among others, us and the issuers of the underlier stocks, or transact in securities or instruments or with parties that are directly or indirectly related to these entities.These services could include making loans to or equity investments in those companies, providing financial advisory or other investment banking services, or issuing research reports.You should expect that we, the dealer and our other affiliates, in providing these services, engaging in such transactions, or acting for our own accounts, may take actions that have direct or indirect effects on the notes or other securities that we may issue, the underlier stocks or other securities or instruments similar to or linked to the foregoing, and that such actions could be adverse to the interests of investors in the notes.In addition, in connection with these activities, certain personnel within us, the dealer or our other affiliates may have access to confidential material non-public information about these parties that would not be disclosed to investors of the notes. Past Underlier Performance Is No Guide to Future Performance The actual performance of the underlier over the term of the notes may bear little relation to the historical levels of the underlier.Likewise, the amount payable at maturity may bear little relationship to the hypothetical return table or chart set forth elsewhere in this pricing supplement.We cannot predict the future performance of the underlier.Trading activities undertaken by market participants, including certain investors in the notes or their affiliates, including in short positions and derivative positions, may adversely affect the level of the underlier. As the Calculation Agent, RBCCM Will Have the Authority to Make Determinations that Could Affect the Amount You Receive, if Any, at Maturity As the calculation agent for the notes, RBCCM will have discretion in making various determinations that affect the notes, including determining the final underlier level, which will be used to determine the cash settlement amount at maturity, and determining whether to postpone the determination date because of a market disruption event or because that day is not a trading day.The calculation agent also has discretion in making certain adjustments relating to a discontinuation or modification of the underlier, as described under “General Terms of the Notes—Unavailability of the Level of the Underlier” beginning on page PS-6 of the accompanying product prospectus supplement PB-1.The exercise of this discretion by RBCCM, which is our wholly owned subsidiary, could adversely affect the value of the notes and may create a conflict of interest between you and RBCCM.For a description of market disruption events as well as the consequences of the market disruption events, see the section entitled “General Terms of the Notes—Market Disruption Events” beginning on page PS-7 of the accompanying product prospectus supplement PB-1.We may change the calculation agent at any time without notice, and RBCCM may resign as calculation agent at any time. The Policies of the Underlier Sponsor and Changes that Affect the Underlier or the Underlier Stocks Could Affect the Amount Payable on the Notes, if Any, and Their Market Value The policies of the underlier sponsor concerning the calculation of the levels of the underlier, additions, deletions or substitutions of the underlier stocks and the manner in which changes affecting such underlier stocks or their issuers, such as stock dividends, reorganizations or mergers, are reflected in the level of the underlier, could affect the levels of the underlier and, therefore, the amount payable on the notes, if any, at maturity and the market value of the notes prior to maturity.The amount payable on the notes, if any, and their market value could also be affected if the underlier sponsor changes these policies, for example, by changing the manner in which it calculates the level of the underlier, or if the underlier sponsor discontinues or suspends calculation or publication of the level of the underlier, in which case it may become difficult to determine the market value of the notes.If events such as these occur, the calculation agent will determine the amount payable, if any, at maturity as described herein. PS-11 The Calculation Agent Can Postpone the Determination of the Final Underlier Level if a Market Disruption Event Occurs or Is Continuing The determination of the final level may be postponed if the calculation agent determines that a market disruption event has occurred or is continuing on any determination date with respect to the underlier.If such a postponement occurs, the calculation agent will use the closing level of the underlier on the first subsequent trading day on which no market disruption event occurs or is continuing, subject to the limitations set forth in the accompanying product prospectus supplement PB-1.If a market disruption event occurs or is continuing on a determination date, the maturity date for the notes could also be postponed. If the determination of the level of the underlier for any determination date is postponed to the last possible day, but a market disruption event occurs or is continuing on that day, that day will nevertheless be the date on which the level of the underlier will be determined by the calculation agent.In such an event, the calculation agent will make a good faith estimate in its sole discretion of the level that would have prevailed in the absence of the market disruption event.See “General Terms of the Notes—Market Disruption Events” in the accompanying product prospectus supplement PB-1. There Is No Affiliation Between Any Underlier Stock Issuers or the Underlier Sponsor and Us or the Dealer, and Neither We Nor the Dealer Is Responsible for Any Disclosure by Any of the Underlier Stock Issuers or the Underlier Sponsor We are not affiliated with the issuers of the underlier stocks or with the underlier sponsor. As discussed herein, however, we, the dealer, and our other affiliates may currently, or from time to time in the future, engage in business with the issuers of the underlier stocks.Nevertheless, none of us, the dealer, or our respective affiliates assumes any responsibility for the accuracy or the completeness of any information about the underlier or any of the underlier stocks. You, as an investor in the notes, should make your own investigation into the underlier and the underlier stocks.See the section below entitled “The Underlier” for additional information about the underlier. Neither the underlier sponsor nor any issuers of the underlier stocks are involved in this offering of the notes in any way, and none of them have any obligation of any sort with respect to the notes.Thus, neither the underlier sponsor nor any of the issuers of the underlier stocks have any obligation to take your interests into consideration for any reason, including in taking any corporate actions that might affect the value of the notes. You Must Rely on Your Own Evaluation of the Merits of an Investment Linked to the Underlier In the ordinary course of business, we, the dealer, our other affiliates and any additional dealers, including in acting as a research provider, investment advisor, market maker, principal investor or distributor, may express research or investment views on expected movements in the underlier or the underlier stocks, and may do so in the future.These views or reports may be communicated to our clients, clients of our affiliates and clients of any additional dealers, and may be inconsistent with, or adverse to, the objectives of investors in the notes.However, these views are subject to change from time to time.Moreover, other professionals who transact business in markets relating to the underlier or the underlier stocks may at any time have significantly different views from those of these entities.For these reasons, you are encouraged to derive information concerning the underlier or the underlier stocks from multiple sources, and you should not rely solely on views expressed by us, the dealer, our other affiliates, or any additional dealers. We May Sell an Additional Aggregate Amount of the Notes at a Different Original Issue Price At our sole option, we may decide to sell an additional aggregate amount of the notes subsequent to the trade date.The price of the notes in the subsequent sale may differ substantially (higher or lower) from the principal amount. PS-12 If the Original Issue Price for Your Notes Represents a Premium to the Principal Amount, the Return on Your Notes Will Be Lower Than the Return on Notes for Which the Original Issue Price Is Equal to the Principal Amount or Represents a Discount to the Principal Amount The cash settlement amount will not be adjusted based on the original issue price. If the original issue price for your notes differs from the principal amount, the return on your notes held to maturity will differ from, and may be substantially less than, the return on notes for which the original issue price is equal to the principal amount. If the original issue price for your notes represents a premium to the principal amount and you hold them to maturity, the return on your notes will be lower than the return on notes for which the original issue price is equal to the principal amount or represents a discount to the principal amount. Significant Aspects of the Income Tax Treatment of an Investment in the Notes Are Uncertain The tax treatment of an investment in the notes is uncertain. We do not plan to request a ruling from the Internal Revenue Service or the Canada Revenue Agency regarding the tax treatment of an investment in the notes, and the Internal Revenue Service, the Canada Revenue Agency or a court may not agree with the tax treatment described in this pricing supplement. The Internal Revenue Service has issued a notice indicating that it and the U.S. Treasury Department are actively considering whether, among other issues, a holder should be required to accrue interest over the term of an instrument such as the notes even though that holder will not receive any payments with respect to the notes until maturity or earlier sale or exchange and whether all or part of the gain a holder may recognize upon sale, exchange or maturity of an instrument such as the notes could be treated as ordinary income. The outcome of this process is uncertain and could apply on a retroactive basis. Please read carefully the section entitled “Summary Information—U.S. Tax Treatment” in this pricing supplement, the section entitled “Supplemental Discussion of U.S. Federal Income Tax Consequences” in the accompanying product prospectus supplement PB-1, the section entitled “Certain Income Tax Consequences” in the accompanying prospectus supplement and the section “Tax Consequences” in the accompanying prospectus. You should consult your tax advisor about your own tax situation. Non-U.S. Investors May Be Subject to Certain Additional Risks The notes will be denominated in U.S. dollars.If you are a non-U.S. investor who purchases the notes with a currency other than U.S. dollars, changes in rates of exchange may have an adverse effect on the value, price or returns of your investment. This pricing supplement contains a general description of certain U.S. tax considerations relating to the notes.If you are a non-U.S. investor, you should consult your tax advisors as to the consequences, under the tax laws of the country where you are resident for tax purposes, of acquiring, holding and disposing of the notes and receiving the payments that might be due under the notes. For a discussion of certain Canadian federal income tax consequences of investing in the notes, please see the section entitled “Tax Consequences – Canadian Taxation” in the accompanying prospectus.If you are not a Non-resident Holder (as that term is defined in “Tax Consequences – Canadian Taxation” in the accompanying prospectus) or if you acquire the notes in the secondary market, you should consult your tax advisor as to the consequences of acquiring, holding and disposing of the notes and receiving the payments that might be due under the notes. Certain Considerations for Insurance Companies and Employee Benefit Plans Any insurance company or fiduciary of a pension plan or other employee benefit plan that is subject to the prohibited transaction rules of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), including an IRA or a Keogh plan (or a governmental plan to which similar prohibitions apply), and that is considering purchasing the notes with the assets of the insurance company or the assets of such a plan, should consult with its counsel regarding whether the purchase or holding of the notes could become a “prohibited transaction” under ERISA, the Internal Revenue Code or any substantially similar prohibition in light of the representations a purchaser or holder in any of the above categories is deemed to make by purchasing and holding the notes.This is discussed in more detail under “Employee Retirement Income Security Act” in the accompanying product prospectus supplement PB-1. PS-13 THE UNDERLIER General The underlier is the Russell 2000® Index (Bloomberg ticker “RTY”).All information contained in this pricing supplement regarding the underlier, including, without limitation, its make-up, method of calculation and changes in its components and its historical closing values, is derived from publicly available information prepared by the underlier sponsor. Such information reflects the policies of, and is subject to change by, the underlier sponsor.The underlier sponsor owns the copyright and all rights to the underlier.The underlier sponsor is under no obligation to continue to publish, and may discontinue publication of, the underlier.The consequences of the underlier sponsor discontinuing or modifying the underlier are described in the section entitled “Description of the Notes—Unavailability of the Level of the Underlier” beginning on page PS-6 of the accompanying product prospectus supplement PB-1. The underlier is calculated and maintained by the underlier sponsor. Neither we nor RBCCM has participated in the preparation of such documents or made any due diligence inquiry with respect to the underlier or underlier sponsor in connection with the offering of the notes. In connection with the offering of the notes, neither we nor RBCCM makes any representation that such publicly available information regarding the underlier or underlier sponsor is accurate or complete.Furthermore, we cannot give any assurance that all events occurring prior to the offering of the notes (including events that would affect the accuracy or completeness of the publicly available information described in this pricing supplement) that would affect the value of the underlier or have been publicly disclosed. Subsequent disclosure of any such events could affect the value received at maturity and therefore the market value of the notes. We, the dealer or our respective affiliates may presently or from time to time engage in business with one or more of the issuers of the underlier stocks of the underlier without regard to your interests, including extending loans to or entering into loans with, or making equity investments in, one or more of such issuers or providing advisory services to one or more of such issuers, such as merger and acquisition advisory services.In the course of business, we, the dealer or our respective affiliates may acquire non-public information about one or more of such issuers and none of us, the dealer or our respective affiliates undertake to disclose any such information to you. In addition, we, the dealer or our respective affiliates from time to time have published and in the future may publish research reports with respect to such issuers.These research reports may or may not recommend that investors buy or hold the securities of such issuers.As a prospective purchaser of the notes, you should undertake an independent investigation of the underlier or of the issuers of the underlier stocks to the extent required, in your judgment, to allow you to make an informed decision with respect to an investment in the notes. We are not incorporating by reference the website of the underlier sponsor or any material it includes into this pricing supplement. In this pricing supplement, unless the context requires otherwise, references to the underlier will include any successor underlier to the underlier and references to the underlier sponsor will include any successor thereto. Description of the Underlier The Russell 2000® Index The underlier sponsor began dissemination of the underlier (Bloomberg L.P. index symbol “RTY”) on January 1, 1984 and calculates and publishes the underlier. The underlier was set to 135 as of the close of business on December 31, 1986. The underlier is designed to track the performance of the small capitalization segment of the U.S. equity market. As a subset of the Russell 3000® Index, the underlier consists of the smallest 2,000 companies included in the Russell 3000® Index. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies, representing approximately 98% of the investable U.S. equity market. The underlier is determined, comprised, and calculated by the underlier sponsor without regard to the notes. PS-14 Selection of Stocks Underlying the Russell 2000® Index All companies eligible for inclusion in the underlier must be classified as a U.S. company under the underlier sponsor’s country-assignment methodology.If a company is incorporated, has a stated headquarters location, and trades in the same country (American Depositary Receipts and American Depositary Shares are not eligible), then the company is assigned to its country of incorporation.If any of the three factors are not the same, the underlier sponsor defines three Home Country Indicators (“HCIs”): country of incorporation, country of headquarters, and country of the most liquid exchange (as defined by a two-year average daily dollar trading volume) (“ADDTV”).Using the HCIs, The underlier sponsor compares the primary location of the company’s assets with the three HCIs.If the primary location of its assets matches any of the HCIs, then the company is assigned to the primary location of its assets.If there is insufficient information to determine the country in which the company’s assets are primarily located, the underlier sponsor will use the primary country from which the company’s revenues are primarily derived for the comparison with the three HCIs in a similar manner.The underlier sponsor uses the average of two years of assets or revenues data to reduce potential turnover.If conclusive country details cannot be derived from assets or revenues data, the underlier sponsor will assign the company to the country of its headquarters, which is defined as the address of the company’s principal executive offices, unless that country is a Benefit Driven Incorporation “BDI” country, in which case the company will be assigned to the country of its most liquid stock exchange.BDI countries include: Anguilla, Antigua and Barbuda, Bahamas, Barbados, Belize, Bermuda, Bonaire, British Virgin Islands, Cayman Islands, Channel Islands, Cook Islands, Curacao, Faroe Islands, Gibraltar, Isle of Man, Liberia, Marshall Islands, Panama, Saba, Sint Eustatius, Sint Maarten, and Turks and Caicos Islands.For any companies incorporated or headquartered in a U.S. territory, including countries such as Puerto Rico, Guam, and U.S. Virgin Islands, a U.S. HCI is assigned. All securities eligible for inclusion in the underlier must trade on a major U.S. exchange.Bulletin board, pink-sheets, and over-the-counter (“OTC”) traded securities are not eligible for inclusion.Stocks must trade at or above $1.00 on their primary exchange on the last trading day in May to be eligible for inclusion during annual reconstitution.However, in order to reduce unnecessary turnover, if an existing member’s closing price is less than $1.00 on the last day of May, it will be considered eligible if the average of the daily closing prices (from its primary exchange) during the month of May is equal to or greater than $1.00. Initial public offerings are added each quarter and must have a closing price at or above $1.00 on the last day of their eligibility period in order to qualify for index inclusion.If a stock, new or existing, does not have a closing price at or above $1.00 (on its primary exchange) on the last trading day in May, but does have a closing price at or above $1.00 on another major U.S. exchange, that stock will be eligible for inclusion. An important criteria used to determine the list of securities eligible for the underlier is total market capitalization, which is defined as the market price as of the last trading day in May for those securities being considered at annual reconstitution times the total number of shares outstanding.Where applicable, common stock, non-restricted exchangeable shares and partnership units/membership interests are used to determine market capitalization.Any other form of shares such as preferred stock, convertible preferred stock, redeemable shares, participating preferred stock, warrants and rights, or trust receipts, are excluded from the calculation.If multiple share classes of common stock exist, they are combined. In cases where the common stock share classes act independently of each other (e.g., tracking stocks), each class is considered for inclusion separately. If multiple share classes exist, the underlier sponsor will determine a primary trading vehicle, and the price of that primary trading vehicle (usually the most liquid) is used to calculate market capitalization. Companies with a total market capitalization of less than $30 million are not eligible for the underlier.Similarly, companies with only 5% or less of their shares available in the marketplace are not eligible for the underlier. Royalty trusts, limited liability companies, closed-end investment companies (business development companies are eligible), blank check companies, special purpose acquisition companies, and limited partnerships are also ineligible for inclusion. Annual reconstitution is a process by which the underlier is completely rebuilt.Based on closing levels of the company’s common stock on its primary exchange on the last trading day of May of each year, the underlier sponsor reconstitutes the composition of the underlier using the then existing market capitalizations of eligible companies.Reconstitution of the underlier occurs on the last Friday in June or, when the last Friday in June is the 28th, 29th, or 30th, reconstitution occurs on the prior Friday.In addition, the underlier sponsor adds initial public offerings to the underlier on a quarterly basis based on market capitalization guidelines established during the most recent reconstitution. PS-15 Underlier Calculation and Capitalization Adjustments As a capitalization-weighted index, the underlier reflects changes in the capitalization, or market value, of the underlier stocks relative to the capitalization on a base date.The underlier’s current value is the compounded result of the cumulative daily (or monthly) return percentages, where the starting value of the underlier is equal to the base value (100)and base date (December 31, 1978). Returns between any two dates can then be derived by dividing the ending period index value (IV1) by the beginning period (IV0) index value, so that the return equals [(IV1 / IV0) –1]*100. The ending period index value, for purposes of calculating the underlier’s value, on any date is determined by adding the market values of the underlier stocks, which are derived by multiplying the price of each stock by the number of available shares, to arrive at the total market capitalization of the 2,000 stocks. To calculate the underlier, last sale prices will be used for exchange-traded and NASDAQ stocks. In the event of a market disruption resulting in any underlier stock price to be unavailable, the underlier sponsor will generally use the last reported price for that underlier stock. Constituent stocks of the underlier are weighted in the underlier by their free-float market capitalization, which is calculated by multiplying the primary closing price by the number of free-float shares. Free-float shares are shares that are available to the public for purchase, as determined by the underlier sponsor.The underlier sponsor determines shares available to the public for purchase based on information recorded in corporate filings with the Securities and Exchange Commission and other sources deemed reliable in the event of missing or questionable data. Adjustments to shares are reviewed at reconstitution and for major corporate actions such as mergers.The underlier sponsor removes the following types of shares from total market capitalization to arrive at free-float market capitalization: Corporate cross-owned shares — shares of a company in the underlier that are held by another company that is included in any other Russell index; Large private and corporate holdings — shares held by an individual, a group of individuals acting together or another listed corporation (that is not included in the underlier) if such shareholdings constitute 10% or more of the shares outstanding. Institutional holdings, including investment companies, partnerships, insurance companies, mutual funds, banks or venture capital firms, are not excluded unless the firm has a direct relationship to the company, such as board representation, in which case they are considered strategic holdings and included with the officers/directors group in calculating the 10% threshold; ESOP or LESOP shares — shares held by employee stock ownership plans and leveraged employee stock ownership plans that comprise 10% or more of a company’s outstanding shares; Unlisted share classes — classes of common stock that are not traded on a U.S. securities exchange; Initial public offering lock-ups — shares locked-up during an initial public offering are not available to the public and will be excluded from the market value at the time the initial public offering enters the underlier; and Government holdings — shareholdings listed as “government of”. Shares held by government investment boards and/or investment arms are treated like shares held by large private shareholdings and are excluded if the number of shares is greater than 10% of outstanding shares. Shares held by a government pension plan are considered institutional holdings and will not be excluded. Corporate Actions Affecting the Underlier The underlier sponsor adjusts the underlier on a daily basis in response to certain corporate actions and events. Therefore, a company’s membership in the underlier and its weight in the underlier can be impacted by these corporate actions. The adjustment is applied based on sources of public information, including press releases and Securities and Exchange Commission filings. Prior to the completion of a corporate action or event, the underlier sponsor estimates the effective date.The underlier sponsor will then adjust the anticipated effective date based on public information until the date is considered final. Depending on the time on a given day that an action is determined to be final, the underlier sponsor will generally either (1)apply the action before the open on the ex-date or (2)apply the action after providing appropriate notice to its clients. The underlier sponsor applies the following methodology guidelines, among others, when adjusting the underlier in response to corporate actions and events: PS-16 “No Replacement” Rule — Securities that are deleted from the underlier between reconstitution dates, for any reason (e.g., mergers, acquisitions or other similar corporate activity) are not replaced. Thus, the number of securities in the underlier over the past year will fluctuate according to corporate activity. Mergers and Acquisitions Between constituents:When mergers and acquisitions take place between companies that are both constituents of a Russell index, the target company is deleted and its market capitalization simultaneously moves to the acquiring company’s stock. The underlier sponsor categorizes the surviving entity based on a weighted average of the market value of the two companies prior to the merger using market values as of the day immediately before the underlier sponsor determines that the action or event is final. Given sufficient market hours after confirmation, the underlier sponsor effects this action after the close on the last day of trade of the target company. Between a constituent and a non-constituent:If the target company is a member of the underlier, it is deleted from the underlier after the underlier sponsor determines that the action or event is final. If the acquiring company is a member of the underlier, its shares are adjusted by adding the target company’s market capitalization. If the target company is not a member of a Russell index, the underlier sponsor will also analyze the transaction to determine whether it constitutes a reverse merger. A reverse merger occurs when the acquiring company is a private, non-publicly traded company or OTC company, and the acquisition results in a transaction in which a new publicly traded company is created that meets all of the requirements for inclusion in a Russell index based on market capitalization using the opening price on the day after the merger or acquisition is considered final. In such a case, the newly formed entity will be included in the underlier, if appropriate, and the target company will be simultaneously removed from the underlier, after the close of the market on the day after the merger is considered final. If the event does not qualify as a reverse merger, the target company is deleted after the action is determined to be final. Reincorporation — Members of a Russell U.S. index, like the underlier, that reincorporate to another country and continue to trade in the United States, and companies that reincorporate to the United States during the year, are analyzed for assignment by the underlier sponsor during annual reconstitution. Members that reincorporate in another country and no longer trade in the United States are deleted from the Russell U.S. indices. Rights Offerings — Rights offered to shareholders are reflected in the underlier only if the subscription price of the rights is at a discount to the market price. Provided that the underlier sponsor has been alerted to the rights offer prior to the ex-date, it will adjust the price of the stock for the value of the rights and increased shares according to the terms of the offering before the open on the ex-date. If the underlier sponsor is unable to provide prior notice, it will delay the price adjustment and share increase until the appropriate notice has been given. This treatment applies for both transferable and non-transferable rights. Rights issued as part of a poison pill arrangement or entitlements that give shareholders the right to purchase ineligible securities such as convertible debt are excluded from this treatment. Spin-offs— Spun-off companies are added to the parent company’s index if the spun-off company meets all the eligibility requirements of the index and its total market capitalization is greater than the market-adjusted total market capitalization of the smallest company in the Russell 3000E™ Index at the latest reconstitution. Spun-off companies are added to the underlier at the same time as they are spun-off from their parent company, which is on the completion date of the spin-off. The parent company’s market value will be reduced simultaneously on the Russell effective date. PS-17 Initial Public Offerings — Eligible initial public offerings are added to the underlier at the end of each calendar quarter based on total market capitalization ranking within the market-adjusted capitalization breaks established at the most recent annual reconstitution, except that fourth quarter IPO additions will be processed after the close on the third Friday of each December. Tender Offers — A company acquired as a result of a tender offer is removed when (i)the tender offer period completes; (ii)shareholders have validly tendered, not withdrawn, and the shares have been accepted for payment; (iii)all regulatory requirements have been fulfilled; and (iv)the acquiring company is able to finalize the acquisition via a short-form merger, top-up option or other compulsory mechanism. In the case where all the above requirements have been fulfilled except for the acquiring company being able to finalize the acquisition through a compulsory mechanism, the underlier sponsor will make a share adjustment to the target company’s shares, on a date pre-announced by the underlier sponsor, in cases where the float-adjusted shares have decreased by 30% or more and the tender offer has fully completed and closed. If the acquiring company is issuing stock as part of the tender offer, the float-adjusted shares of that company will be increased concurrently with the decrease in the target company’s float-adjusted shares. Delisted and Halted Stocks — When stocks are deleted from the underlier as a result of exchange de-listing or reconstitution, the price used will be the closing primary exchange price on the day the action is final (t), or the following day (t+1) using the closing OTC bulletin board price. Halted securities are not removed from the underlier until the time they are actually delisted from the exchange. If a security is halted, it remains in the underlier at the most recent closing price until the security resumes trading or is officially delisted. If, however, a stock is (i)halted due to financial difficulty/debt or cash flow issues for a period longer than 40 calendar days or (ii)suspended due to exchange listing rules or legal regulatory issues longer than one calendar quarter, the underlier sponsor will review for removal on a case-by-case basis. Determinations will be made based upon reasonable likelihood of trade resumption and likelihood of residual value returned to equity holders. If removal is deemed appropriate, the underlier sponsor will remove the stock at zero value at the end of the month. Stocks that are scheduled for changes but are halted or suspended prior to reconstitution will have their scheduled updates postponed and will be monitored for trade resumption. Once trading resumes, the securities changes will be announced and their positions will be updated accordingly.Usually, notification for these changes will be made on the same day as these changes are made.If sufficient notice is not possible, the updates will be delayed by one day.Securities will be removed from the underlier using the closing price on the primary exchange of the securities. Bankruptcy and Voluntary Liquidations — Companies that file for a Chapter 7 liquidation bankruptcy or have filed a liquidation plan will be removed from the underlier at the time of the bankruptcy filing.However, companies filing for a Chapter 11 reorganization bankruptcy will remain members of the underlier, unless the company is de-listed from the primary exchange, in which case normal de-listing rules apply. If a company files for bankruptcy, is delisted and it can be confirmed that it will not trade OTC, the underlier sponsor may remove the stock at a nominal price of $0.0001. Change of Company Structure – If a company changes its corporate designation from that of a business development company, the underlier sponsor will remove the company from the underlier after giving two days’ notice of its removal. Stock Distributions — A price adjustment for stock distributions is applied on the ex-date of the distribution. When the number of shares for the distribution is fixed, the underlier sponsor increases the number of shares on the ex-date. When the number of shares is an undetermined amount based on future earnings and profits, the underlier sponsor increases the number of shares on the pay-date. PS-18 Dividends – The underlier sponsor includes gross dividends in the daily total return calculation of the underlier on the basis of their ex-dates. If a dividend is payable in stock and cash and the stock rate cannot be determined by the ex-date, the dividend is treated as all cash. If the number of shares to be issued as a stock dividend is announced subsequently, the underlier sponsor will give effect to the share change with appropriate notice. Regular cash dividends are reinvested across the underlier at the close on the dividend ex-date, while special cash dividends are subtracted from the price of the stock before the open of trading on the ex-date. Updates to Share Capital — Changes to shares outstanding due to buybacks (including Dutch auctions), secondary offerings, merger activity with a non-index member and other potential changes are updated at the end of the month in which the change is reflected in vendor-supplied updates.The underlier sponsor verifies this information using publicly available information filed with the Securities and Exchange Commission. Russell only applies such changes if the aggregate change in the number of shares outstanding is greater than 5%. The float factor determined during the most recent annual reconstitution is applied to this figure, and only the available shares will be added to the underlier. No such changes are made in June due to the most recent annual reconstitution. Month-end changes in November and December will be processed as one event after the close on the third Friday of each December. License Agreement The underlier sponsor and Royal Bank of Canada have entered into a non-exclusive license agreement providing for the license to Royal Bank of Canada, and certain of its affiliates, in exchange for a fee, of the right to use indices owned and published by the underlier sponsor in connection with some securities, including the notes. The underlier sponsor does not guarantee the accuracy and/or the completeness of the underlier or any data included in the underlier and has no liability for any errors, omissions, or interruptions in the underlier. The underlier sponsor makes no warranty, express or implied, as to results to be obtained by the calculation agent, holders of the notes, or any other person or entity from the use of the underlier or any data included in the underlier in connection with the rights licensed under the license agreement described in this pricing supplement or for any other use. The underlier sponsor makes no express or implied warranties, and hereby expressly disclaims all warranties of merchantability or fitness for a particular purpose with respect to the underlier or any data included in the underlier. Without limiting any of the above information, in no event will the underlier sponsor have any liability for any special, punitive, indirect or consequential damages, including lost profits, even if notified of the possibility of these damages. The notes are not sponsored, endorsed, sold or promoted by the underlier sponsor. The underlier sponsor makes no representation or warranty, express or implied, to the owners of the notes or any member of the public regarding the advisability of investing in securities generally or in the notes particularly or the ability of the underlier to track general stock market performance or a segment of the same. The underlier sponsor’s publication of the underlier in no way suggests or implies an opinion by the underlier sponsor as to the advisability of investment in any or all of the stocks upon which the underlier is based. The underlier sponsor’s only relationship to Royal Bank of Canada is the licensing of certain trademarks and trade names of the underlier sponsor and of the underlier, which is determined, composed and calculated by the underlier sponsor without regard to Royal Bank of Canada or the notes. the underlier sponsor is not responsible for and has not reviewed the notes nor any associated literature or publications and the underlier sponsor makes no representation or warranty express or implied as to their accuracy or completeness, or otherwise. The underlier sponsor reserves the right, at any time and without notice, to alter, amend, terminate or in any way change the underlier. The underlier sponsor has no obligation or liability in connection with the administration, marketing or trading of the notes. “Russell 2000®” and “Russell 3000®” are registered trademarks of the underlier sponsor in the U.S. and other countries. PS-19 Historical Performance of the Underlier The closing levels of the underlier have fluctuated in the past and may experience significant fluctuations in the future.Any historical upward or downward trend in the closing levels of the underlier during any period shown below is not an indication that the underlier is more or less likely to increase or decrease at any time during the term of the notes. The historical levels of the underlier are provided for informational purposes only.You should not take the historical levels of the underlier as an indication of its future performance.We cannot give you any assurance that the future performance of the underlier or the underlier stocks will result in your receiving an amount greater than the original issue price at maturity.Neither we nor any of our affiliates makes any representation to you as to the performance of the underlier.Moreover, in light of current market conditions, the trends reflected in the historical performance of the underlier may be less likely to be indicative of the performance of the underlier over the term of the notes than would otherwise have been the case.The actual performance of the underlier over the term of the notes, as well as the cash settlement amount, may bear little relation to the historical levels shown below. The following table sets forth the high and low closing and period-end levels of the underlier, as reported by Bloomberg, for each of the four calendar quarters in 2011, 2012, 2013 and the first calendar quarter of 2014 (through February 28, 2014).We obtained the closing levels of the underlier listed in the table below from Bloomberg Financial Services, without independent verification. Quarterly High, Low and Closing Levels of the Russell 2000® Index High Low Closing Quarter ended March 31 Quarter ended June 30 Quarter ended September 30 Quarter ended December 31 Quarter ended March 30 Quarter ended June 29 Quarter ended September 28 Quarter ended December 31 Quarter ended March 28 Quarter ended June 28 Quarter ended September 30 Quarter ended December 31 Quarter ending March 31 (through February 28, 2013) PS-20 SUPPLEMENTAL DISCUSSION OF U.S. FEDERAL INCOME TAX CONSEQUENCES The following disclosure supplements, and to the extent inconsistent, supersedes, the discussion in the product prospectus supplement dated July 25, 2013 under “Supplemental Discussion of U.S. Federal Income Tax Consequences.” A “dividend equivalent” payment is treated as a dividend from sources within the U.S. and such payments generally would be subject to a 30% U.S. withholding tax if paid to a non-U.S. holder.Under proposed Treasury Department regulations, certain payments (including deemed payments) that are contingent upon or determined by reference to actual or estimated U.S. source dividends, with respect to certain equity-linked instruments, whether explicitly stated or implicitly taken into account in computing one or more of the terms of such instruments, including the securities, may be treated as dividend equivalents.If enacted in their current form, the regulations will impose a withholding tax on payments or deemed payments made on the securities on or after January 1, 2016 that are treated as dividend equivalents.In that case, we (or the applicable paying agent) would be entitled to withhold taxes without being required to pay any additional amounts with respect to amounts so withheld. SUPPLEMENTAL PLAN OF DISTRIBUTION (CONFLICTS OF INTEREST) We have agreed to sell to RBCCM, and RBCCM has agreed to purchase from us, the principal amount of the notes specified, at the price specified, on the cover page of this pricing supplement.RBCCM has informed us that, as part of its distribution of the notes, it will reoffer the notes at a purchase price equal to 98.45% of the principal amount to one or more otherdealers who will sell them to their customers.In the future, RBCCM or one of its affiliates, may repurchase and resell the notes in market-making transactions, with resales being made at prices related to prevailing market prices at the time of resale or at negotiated prices.For more information about the plan of distribution, the distribution agreement and possible market-making activities, see “Supplemental Plan of Distribution” in the accompanying prospectus supplement.For additional information as to the relationship between us and RBCCM, please see the section “Plan of Distribution―Conflicts of Interest” in the accompanying prospectus. RBCCM, acting as agent for Royal Bank of Canada, received an underwriting discount of $15.50 per $1,000 in principal amount of the notes and used that commission to allow selling concessions to other dealers of up to $15.50 per $1,000 in principal amount of the notes. The other dealers may forgo, in their sole discretion, some or all of their selling concessions. We will deliver the notes against payment therefor in New York, New York on March 7, 2014, which is the fifth scheduled business day after the trade date.Under Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise.Accordingly, purchasers who wish to trade notes on any date prior to three business days before delivery will be required, by virtue of the fact that the notes will settle in five business days (T + 5), to specify alternative settlement arrangements to prevent a failed settlement. RBCCM may use this pricing supplement in the initial sale of the notes. In addition, RBCCM or any other affiliate of Royal Bank of Canada may use this pricing supplement in a market-making transaction in a note after its initial sale.Unless RBCCM or its agent informs the purchaser otherwise in the confirmation of sale, this pricing supplement is being used in a market-making transaction. RBCCM or another of our affiliates may make a market in the notes after their issuance date; however, it is not obligated to do so.The price that it makes available from time to time after the issue date at which it would be willing to repurchase the notes will generally reflect its estimate of their value.That estimated value will be based upon a variety of factors, including then prevailing market conditions, our creditworthiness and transaction costs.However, for a period of approximately three months after the issue date, the price at which RBCCM may repurchase the notes is expected to be higher than their estimated value at that time.This is because, at the beginning of this period, that price will not include certain costs that were included in the original issue price, particularly our hedging costs and profits and the underwriting discount.As the period continues, these costs are expected to be gradually included in the price that RBCCM would be willing to pay, and the difference between that price and RBCCM’s estimate of the value of the notes will decrease over time until the end of this period.After this period, if RBCCM continues to make a market in the notes, the prices that it would pay for them are expected to reflect its estimated value, as well as customary bid-ask spreads for similar trades.In addition, the value of the notes shown on your account statement may not be identical to the price at which RBCCM would be willing to purchase the notes at that time, and could be lower than RBCCM’s price. PS-21 STRUCTURING THE NOTES The notes are our debt securities.As is the case for all of our debt securities, including our structured notes, the economic terms of the notes reflect our actual or perceived creditworthiness.In addition, because structured notes result in increased operational, funding and liability management costs to us, we typically borrow the funds under these notes at a rate that is lower than the rate that we might pay for a conventional fixed or floating rate debt security of comparable maturity.This relatively lower implied borrowing rate, which is reflected in the economic terms of the notes, along with the fees and expenses associated with structured notes, typically reduces the initial estimated value of the notes at the time their terms are set. In order to satisfy our payment obligations under the notes, we may choose to enter into certain hedging arrangements (which may include call options, put options or other derivatives) with RBCCM and/or one of our other subsidiaries.The terms of these hedging arrangements take into account a number of factors, including our creditworthiness, interest rate movements, and the tenor of the notes.The economic terms of the notes and their initial estimated value depend in part on the terms of these hedging arrangements.Our cost of hedging will include the projected profit that such counterparties expect to realize in consideration for assuming the risks inherent in hedging our obligations under the notes. Because hedging our obligations entails risks and may be influenced by market forces beyond the counterparties’ control, such hedging may result in a profit that is more or less than expected, or could result in a loss. See “Use of Proceeds and Hedging” on page PS-13 of the accompanying product prospectus supplement PB-1. The lower implied borrowing rate, the underwriting commission and the hedging-related costs relating to the notes reduce the economic terms of the notes to you and result in the initial estimated value for the notes on the trade date being less than their original issue price.See “Risk Factors—Our Initial Estimated Value of the Notes Will Be Less than the Original Issue Price.” TERMS INCORPORATED IN THE MASTER NOTE All of the terms appearing in the section “Summary Information,” including the items captioned “calculation agent” and “U.S. tax treatment,” in this pricing supplement, the terms appearing under the caption “General Terms of the Notes—Defeasance, Default Amount, Other Terms,” the terms appearing in the first five paragraphs under the caption “—Payment of Additional Amounts,” the terms appearing under the captions “—Unavailability of the Level of the Underlier,” “—Market Disruption Events,” and “—Default Amount on Acceleration” in the product prospectus supplement PB-1 and the applicable terms included in the Series F MTN prospectus supplement, dated July 23, 2013 and the prospectus, dated July 23, 2013 are incorporated into the master global security that represents the notes and is held by The Depository Trust Company. VALIDITY OF THE NOTES In the opinion of Norton Rose Fulbright Canada LLP, the issue and sale of the notes has been duly authorized by all necessary corporate action of the Bank in conformity with the indenture, and when the notes have been duly executed, authenticated and issued in accordance with the indenture, the notes will be validly issued and, to the extent validity of the notes is a matter governed by the laws of the Province of Ontario or Québec, or the laws of Canada applicable therein, and will be valid obligations of the Bank, subject to applicable bankruptcy, insolvency and other laws of general application affecting creditors’ rights, equitable principles, and subject to limitations as to the currency in which judgments in Canada may be rendered, as prescribed by the Currency Act (Canada).This opinion is given as of the date hereof and is limited to the laws of the Provinces of Ontario and Quebec and the federal laws of Canada applicable thereto.In addition, this opinion is subject to customary assumptions about the Trustee’s authorization, execution and delivery of the indenture and the genuineness of signatures and certain factual matters, all as stated in the letter of such counsel dated July 24, 2013, which has been filed as Exhibit 5.1 to Royal Bank’s Form 6-K filed with the SEC on July 24, 2013. PS-22 In the opinion of Morrison & Foerster LLP, when the notes have been duly completed in accordance with the indenture and issued and sold as contemplated by the prospectus supplement and the prospectus, the notes will be valid, binding and enforceable obligations of Royal Bank, entitled to the benefits of the indenture, subject to applicable bankruptcy, insolvency and similar laws affecting creditors’ rights generally, concepts of reasonableness and equitable principles of general applicability (including, without limitation, concepts of good faith, fair dealing and the lack of bad faith).This opinion is given as of the date hereof and is limited to the laws of the State of New York.This opinion is subject to customary assumptions about the Trustee’s authorization, execution and delivery of the indenture and the genuineness of signatures and to such counsel’s reliance on the Bank and other sources as to certain factual matters, all as stated in the legal opinion dated July 24, 2013, which has been filed as Exhibit 5.2 to the Bank’s Form 6-K dated July 24, 2013. PS-23 TABLE OF CONTENTS Pricing Supplement Summary Information PS-2 Hypothetical Examples PS-4 Additional Risk Factors Specific to Your Notes PS-7 The Underlier PS-14 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-21 Supplemental Plan of Distribution (Conflicts of Interest) PS-21 Structuring the Notes PS-22 Terms Incorporated in the Master Note PS-22 Validity of the Notes PS-22 Product Prospectus Supplement PB-1 dated July 25, 2013 Summary PS-1 Risk Factors PS-3 General Terms of the Notes PS-4 Hypothetical Returns on Your Notes PS-12 Use of Proceeds and Hedging PS-13 Historical Underlier Information PS-14 Supplemental Discussion of Canadian Tax Consequences PS-15 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-16 Employee Retirement Income Security Act PS-20 Supplemental Plan of Distribution PS-21 Prospectus Supplement dated July 23, 2013 About This Prospectus Supplement i Risk Factors S-1 Use of Proceeds S-6 Description of Notes We May Offer S-6 Certain Income Tax Consequences S-25 Supplemental Plan of Distribution S-26 Documents Filed as Part of the Registration Statement S-28 Prospectus dated July 23, 2013 Documents Incorporated by Reference i Where You Can Find More Information ii Further Information ii About This Prospectus ii Risk Factors 1 Royal Bank of Canada 1 Presentation of Financial Information 1 Caution Regarding Forward-Looking Information 2 Use of Proceeds 3 Consolidated Ratios of Earnings to Fixed Charges 3 Consolidated Capitalization and Indebtedness 3 Description of Debt Securities 4 Tax Consequences 22 Plan of Distribution 35 Benefit Plan Investor Considerations 39 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 40 Validity of Securities 40 Experts 40 Other Expenses of Issuance and Distribution 41 We have not authorized anyone to provide any information or to make any representations other than those contained or incorporated by reference in this pricing supplement, the accompanying product prospectus supplement PB-1, the accompanying prospectus supplement or the accompanying prospectus.We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you.These documents are an offer to sell only the notes offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so.The information contained in each such document is current only as of its respective date. Royal Bank of Canada Buffered Russell 2000® Index-Linked Notes, due April 5, 2016 RBC Capital Markets, LLC
